Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0021873 A1, Swaminathan et al. (hereinafter Swaminathan).


As to claim 1, Swaminathan discloses a method comprising: 
receiving user input corresponding to a content-distribution operation (Figs 1-2; pars 0038-0039, 0050, 0060, receiving a user input for content distribution); 
parsing the user input to identify one or more keywords associated with the content-distribution operation (pars 0007, 0025-0026, 0042, 0104, identifying text or keywords associated with digital video); 
receiving, from one or more databases, image data that corresponds to the one or more keywords associated with the content-distribution operation (Fig 11, digital content database; pars 0058, 0162, obtaining digital images or other forms of digital contents within the digital content database associated with keywords); 
executing one or more image-processing operations on the image data to derive processed image data (Figs 2-3; pars 0003-0004, 0034, 0042, the labels or tabs on the image), the image-processing operations providing an indication of a particular location within the image that corresponds to the one or more keywords (Figs 2-3; pars 0041-0042, 0060, indicating location corresponding the image); 
executing a generative adversarial network on the processed image data to generate one or more images for the content-distribution operation (Figs 2-3; pars 0027, 0044, 0067, 0085, utilizing a generative adversarial neural network (GAN) to generate a reconstructed digital content), 
wherein executing the generative adversarial network includes: executing a first neural network on the processed image data, the first neural network generating a first set of images that correspond to the one or more keywords (pars 0007, 0025-0027, 0044, 0067, 0085, a generative reconstructor neural network or a generative adversarial network being utilized to reconstruct the image corresponding to keyword), wherein the first set of images were generated based at least in part on a likelihood that each image of the first set of images would not be detected as having been generated by the first neural network (pars 0127, 0133, 0140, 0142, a performance metric being generated based on the likelihood or probability of success represented by a distribution of scores for the digital content design system utilizing a generative adversarial network); and 
displaying, via a first user interface, the first set of images with a second set of images (Figs 1, 8-10; pars 0055-0057, 0176, display images), the second set of images including images that were previously part of one or more content-distribution operations or images that were designated by an entity associated with the content-distribution operation to be available for content-distribution operations (Figs 1, 8-10; pars 0055-0057, 0176, note more than one images can be displayed on an user interface). Note it would have been obvious to an ordinary skill in the art that Swaminathan’s combined teachings from different embodiments teach the claimed limitations. As to claim 2, Swaminathan discloses the method of claim 1, wherein the one or more image-processing operations include image segmentation (pars 0075, 0083, perform image segmentation).As to claim 3, Swaminathan discloses the method of claim 1, wherein the generative adversarial network is trained at runtime based on the one or more keywords (pars 0061, 0127, current digital content campaigns or training operation using GAN).As to claim 5, Swaminathan discloses the method of claim 1, wherein the image data includes one or more images from previous content-distribution operations (par 0062, receive information from historical conversion performance from previous digital content campaigns).As to claim 6, Swaminathan discloses the method of claim 1, wherein the one or more image-processing operations include labeling portions of each image of the image data that corresponds to a keyword of the one or more keywords (Figs 2-3; pars 0003-0004, 0034, 0042, 0060, providing labels or tabs on the image; pars 0007, 0025-0026, corresponding to keywords).
As to claim 8, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 9-10, 12-13, they are rejected with the same reason as set forth in claims 2-3, 5-6, respectively.

As to claim 15, it recites a non-transitory CRM storing instructions executed performing functions and features of claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 16-17, 19-20, they are rejected with the same reason as set forth in claims 2-3, 5-6, respectively 

Claims 4, 7, 11, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of US 10,108,902 B1, Lockett (hereinafter Lockett).


As to claim 4, Swaminathan discloses the method of claim 1, further comprising: determining, based on the one or more keywords, that the generative adversarial network is not trained to generate new images that correspond to at least one keyword of the one or more keywords (pars 0044-0045, 0067, 0076-0078, generate  scores to determine relevancy with respect to the contents of a digital image/video corresponding to keywords, e.g. only high score being accepted); transmitting, to one or more databases, a request for a training dataset, the training dataset including a plurality of images, wherein a portion of each image of the plurality of images corresponds to at least one keyword of the one or more keywords; and training the generative adversarial network using the training dataset (Fig 11, obtaining dataset from digital content database for training; pars 0058, 0162).Swaminathan does not expressly disclose training decision being based on one or more keywords.  Lockett, in the same or similar field of endeavor, further teaches the image may only be trained with a positive annotation or tag decision (col 1, lines 43-59;   col 5, lines 4-14; col 11, lines 14-23; col 4, lines 52-60; col 5, lines 25-30;, training (or not) based on positive decision or not).
Therefore, consider Swaminathan and Lockett’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Lockett’s teachings in Swaminathan’s method to improve training performance with properly identified annotation/keywords.
As to claim 7, Swaminathan discloses the method of claim 1, wherein executing a generative adversarial network further includes: receiving input assigning a label of accepted or rejection to each image of the first set of images (Lockett: col 1, lines 43-59;   col 5, lines 4-14; col 11, lines 14-23, accepting or dismissing the target tags); training, the first neural network, based at least in part on the label; and removing from the first set of images, each image assigned a label of rejected (Lockett: col 4, lines 52-60; col 5, lines 25-30;, training (or not) based on positive decision or not;  col 3, lines 50-52, image data may be removed otherwise).
As to claims 11, and14, they are rejected with the same reason as set forth in claims 4 and 7, respectively.

As to claim 18, it is rejected with the same reason as set forth in claim 4. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661